 Case 5:21-cv-00004-MFU Document 11 Filed 05/21/21 Page 1 of 6 Pageid#: 35




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division


SHERMAN-STOLTZ LAW GROUP, PLLC                       )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )   Case No. 5:21-cv-00004
                                                     )
NEXUS SERVICES, INC.,                                )
                                                     )
            Defendant.                               )
______________________________________               )

     MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO EXTEND TIME

       Comes now Defendant NEXUS SERVICES, INC. (“Nexus”), by and through its

undersigned Counsel, and asserts the following in good faith, and on good cause in support of its

Motion to Extend Time in which Defendant may file its Motion to Dismiss the Verified Complaint

of Plaintiff SHERMAN-STOLZ LAW GROUP, PLLC (“SSLG”). As stated in Defendant’s

Motion, Defendant moves for an extension of the time in which to file its Motion to Dismiss on

the ground of excusable neglect and inadvertence pursuant to Rule 6(b)(1)(B), Fed. R. Civ. P.

                             I.     Material Facts in Support of Motion

1.     Plaintiff filed its Verified Complaint in this Court on January 19, 2021. See Complaint,

generally.

2.     Plaintiff served Defendant with a Summons and its Complaint on February 1, 2021, when

it delivered a copy of same to Defendant’s registered agent in Atlanta, Georgia. See Document

#5, Proof of Service.

3.     By such Service of Process upon Defendant, Defendant’s responsive pleading was due to

be filed in this Court within 21 days of receipt of same, no later than February 22, 2021. Rule

12(a)(1)(A)(i), Fed. R. Civ. P.
                                                                                        1|Page
 Case 5:21-cv-00004-MFU Document 11 Filed 05/21/21 Page 2 of 6 Pageid#: 36




4.      Defendant’s Counsel, with Counsel for Plaintiff engaged in discussions purposed at

resolving the claims and allegations contained in the Complaint, from the date of Defendant’s

receipt of service of process, until May 6, 2021 when the Parties reached impasse in such

discussions and negotiations.

5.      Such discussions and negotiations led Defendant to understand that a responsive pleading

would not be expected of Defendant unless and until negotiations between the Parties reached

impasse, or resolution of the Plaintiff’s claims.

6.      Upon service of the Complaint upon Defendant, Defendant’s ordinary litigation Counsel

determined that it was unable to appear for Defendant in this action, and accordingly, Defendant

engaged in a search for alternate representation, and subsequently engaged qualified Counsel on

May 7, 2021.

7.      Upon engaging Counsel on May 7, 2021, Defendant promptly filed its Motion to Dismiss

in this Court. See Document #6.

        Now, and on the bases discussed herein, Defendant asks this Court to extend the time for

its filing to be considered by the Court, though Defendant’s Motion to Dismiss was filed more

than 21 days after receipt of service of process, for good cause, and due to excusable neglect by

Defendant.

                             II.     AUTHORITIES AND ARGUMENT

     A. Legal Standards.

       Rule 6(b), Fed. R. Civ. P. authorizes this Court to extend time to permit an untimely

responsive pleading, on motion for good cause shown, and on the basis of “excusable neglect”:

        (b)    Extending Time.

        (1) In General. When an act may or must be done within a specified time, the
        court may, for good cause, extend the time:

                                                                                        2|Page
 Case 5:21-cv-00004-MFU Document 11 Filed 05/21/21 Page 3 of 6 Pageid#: 37




                  (A) . . .
              (B) on motion made after the time has expired if the party failed to act because of
     excusable neglect.

See Rule 6(b)(1)(B), Fed. R. Civ. P.

        Courts have held that Rule 6(b)(1)(B) should be construed broadly. Rachel v. Troutt,

820 F.3d 390, 394 (10th Cir. 2016). “Excusable neglect” under Rule 6(b) is an equitable

doctrine, and while relief is discretionary with the district court, it is an “elastic concept” that

courts of appeal have generally held extends to inadvertent delay. Id., at 392. Negligence of

counsel, including inadvertent delay resulting in an untimely filing of a court document,

generally constitutes “excusable neglect” under Rule 6(b). See e.g., Pioneer Investment Services

Co. v. Brunswick Associates, Ltd, Partnership, 507 U.S. 380, 395 (1992) (“excusable neglect”

permits late filing of creditor's claim under Bankruptcy Rule 9006(b)(1)). In Pioneer, the U.S.

Supreme Court enumerated four factors to use as guidance as to what constitutes “excusable

neglect” under Rule 6(b):

            (1)          Whether the delay in filing was within the reasonable control of the

movant;

          (2)            The length of the delay and the delay's potential impact on judicial
proceedings;

            (3)          The danger of prejudice to the non-moving party; and

            (4)          Whether the movant acted in good faith.

See Pioneer Investment Services Co. v. Brunswick Associates, Ltd. Partnership, 507 U.S. 380,

395 (1992).




                                                                                             3|Page
 Case 5:21-cv-00004-MFU Document 11 Filed 05/21/21 Page 4 of 6 Pageid#: 38




   B. Arguments in Support of Motion to Extend Time.

       In this case, the Pioneer equitable factors weigh in favor of extending the time for

Defendant’s responsive pleading – a Motion to Dismiss for lack of subject matter jurisdiction for

the action pled by Plaintiff.

       On the facts stated above Defendant asserts that: 1) the delay in filing was within the

reasonable control of Defendant; 2) the length of the delay in filing a responsive pleading was 74

days, yet the delay’s potential impact on judicial proceedings is low, because lack of subject-matter

jurisdiction to hear a Party’s claims can be raised at any time, see Rule 12(h)(3), Fed. R. Civ. P.;

3) the danger of prejudice to the Plaintiff in this case is also low, because during the period of

delay in Defendant filing a response, a) Plaintiff did not seek default judgment, b) Plaintiff

continued negotiating in good faith with Defendant, c) in the course of its good faith negotiations

with Defendant, Plaintiff gave no notice to Defendant that it would be seeking default judgment

for an untimely response, d) per the Rules, lack of subject matter jurisdiction can be raised at any

time, Rule 12(h)(3), Fed. R. Civ. P; and 4) Defendant acted in good faith in negotiating settlement

with Plaintiff to attempt to resolve its claims, and in promptly filing its responsive Motion to

Dismiss upon reaching an impasse in such negotiations, and in retaining Counsel to file such

response to the Complaint.

       In this case, on or after receiving Service of the Verified Complaint on February 1, 2021,

the Defendant and Plaintiff were engaged in good faith settlement discussions intended to resolve

the dispute between the Parties. The Parties did not anticipate, and/or the Defendant understood

that it would be permitted by Plaintiff to file an untimely response to the Complaint if negotiations

did not result in a resolution. When such efforts by the Parties to resolve this matter only recently

reached impasse on May 6, 2021, the undersigned Counsel for Defendant promptly determined



                                                                                          4|Page
 Case 5:21-cv-00004-MFU Document 11 Filed 05/21/21 Page 5 of 6 Pageid#: 39




that Defendant had erred in not filing a responsive pleading by the deadline of February 22, 2021.

Likewise, Defendant (being not represented in this litigation at the time) did not understand or

appreciate that it should file an earlier Motion to Extend Time per Rule 6 if it expected its

responsive pleading to be filed out of time, and that settlement negotiations did not affect or relieve

such responsibility under the Rules. Nevertheless, objections to this Court’s exercise of diversity

jurisdiction under 28 U.S.C. §1332 may be made at any time, per Rule 12(h) -- even on appeal,

and accordingly there is no prejudice to Plaintiff should the Court extend time and accept

Defendant’s Motion to Dismiss. See Rule 12(h)(3), Fed. R. Civ. P.

                                           C. CONCLUSION

       For these reasons, Defendant asserts that it has shown good cause for its late filing, and

excusable neglect by Defendant for the Court to extend the time to permit consideration of

Defendant’s responsive Motion.

Respectfully submitted,

NEXUS SERVICES, INC.

By and through its Counsel,

/s/ Christopher M. Okay

__________________________________                     May 21, 2021
Christopher M. Okay, Esq. VSB#35611

Chris Okay, Attorney at Law
117 S. Lewis Street, Suite 218
Staunton, Virginia 24401
(540) 466-3130
chrisokay@icloud.com




                                                                                            5|Page
 Case 5:21-cv-00004-MFU Document 11 Filed 05/21/21 Page 6 of 6 Pageid#: 40




                                   CERTIFICATE OF SERVICE


I hereby Certify, under penalty of perjury under the laws of the United States of America that on

this 21st day of May, 2021, I served, electronically through the CM/ECF electronic filing system

of the United States District Court for the Western District of Virginia, and by regular mail as

appropriate, a copy of Defendant’s Motion to Extend Time, and Memorandum in Support, to the

following Counsel for Plaintiff:

Francis H. Casola, Esq. (VSB No. 29108)
WOODS ROGERS PLC
Wells Fargo Tower, Suite 1800
P. O. Box 14125
Roanoke, VA 24038-4125
E-mail: casola@woodsrogers.com


/s/ Christopher M. Okay
_______________________________________
Christopher M. Okay VSB#35611




                                                                                         6|Page
